 

A.M. CASTLE & CO. - 8-K [cas-8k_120816.htm]

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

A.M. Castle & co.

 

AND

 

the LENDERS party hereto

 

DATED AS OF DECEMBER 8, 2016



 





 

 

TABLE OF CONTENTS

 

Page

 

1.             DEFINITIONS 1 2.             REGISTRATION 5
3.             RELATED OBLIGATIONS 7 4.             OBLIGATIONS OF THE LENDERS
12 5.             EXPENSES OF REGISTRATION 13 6.             INDEMNIFICATION 14
7.             CONTRIBUTION 16 8.             REPORTS UNDER THE EXCHANGE ACT 17
9.             ASSIGNMENT OF REGISTRATION RIGHTS 17 10.           AMENDMENT OF
REGISTRATION RIGHTS 18 11.           MISCELLANEOUS 18

 



i

 

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of December 8, 2016,
by and among A.M. Castle & Co., a Maryland corporation (the “Company”) and each
of the undersigned Lenders (as defined below).

 

RECITALS

 

A.          On November 1, 2016 and November 2, 2016, the Company entered into
two commitment letters (each, a “Commitment Letter”) with (i) Highbridge Capital
Management, LLC (acting individually or through one or more of its affiliates)
(“Highbridge”), Corre Partners Management, LLC (acting individually or through
one or more of its affiliates) (“Corre”), Whitebox Credit Partners, L.P. (acting
individually or through one or more of its affiliates) (“Whitebox”) and WFF
Cayman II Limited and (ii) SGF, LLC (acting individually or through one or more
of its affiliates) (each, a “Lender” and collectively, the “Lenders”) in order
to replace and repay any amounts (and cash collateralization of any undrawn
letters of credit) outstanding under, the Company’s $100 million revolving loan
and security agreement with Wells Fargo Bank, National Association as lender and
administrative agent (the “Financing Transaction”).

 

B.           Pursuant to the terms of the Commitment Letters, upon initial
funding of the Financing Transaction, the Lenders will be issued warrants (the
“Warrants”) to purchase an aggregate of 5,000,000 shares of Common Stock (as
defined below), pro rata based on the principal amount of each Lender’s
commitment to the Financing Transaction (the shares of Common Stock issuable
pursuant to the terms of the Warrants, collectively, the “Warrant Shares”).

 

C.           In accordance with the terms of the Commitment Letters, the Company
has agreed to provide the Lenders with certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(the “Securities Act”) with respect to the Warrant Shares.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Lenders hereby
agree as follows:

 

AGREEMENT

 

1.DEFINITIONS.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any investment fund the
primary investment advisor to which is such Person or an Affiliate
thereof); provided, that for purposes of this Agreement, no Lender shall be
deemed an Affiliate of the Company or any of its Subsidiaries solely as a result
of being party to this Agreement. For purposes of this definition, the term
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or otherwise (it being understood
that a director, officer or manager of any Person shall not be deemed to control
such Person solely as a result of serving as one of multiple directors, officers
or managers of such Person).

 



1

 

 

“Allowable Grace Period” has the meaning ascribed to such term in Section 3(q).

 

“Alternative Transaction” means the sale of Registrable Securities by means of
(i) a bought deal, (ii) a block trade, (iii) a sale by the Hedging Counterparty
or by a Lender to a Hedging Counterparty in connection with a Hedging
Transaction, (iv) a direct sale or (v) any other transaction that is registered
pursuant to the Registration Statement that is not a firm commitment
underwritten offering.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act.

 

“Blue Sky Filing” has the meaning ascribed to such term in Section 6(a).

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which either commercial banks in the City of New York are authorized or required
by law to remain closed or the New York Stock Exchange, Inc. is not open for a
full business day.

 

“Claims” has the meaning ascribed to such term in Section 6(a).

 

“Commitment Letters” has the meaning ascribed to such term in the recitals.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
as it exists on the date of this Agreement and any shares of any class or
classes of capital stock of the Company resulting from any reclassification or
reclassifications thereof, or, in the event of a merger, consolidation or other
similar transaction involving the Company that is otherwise permitted hereunder
in which the Company is not the surviving corporation, the common stock, common
equity interests, ordinary shares or depositary shares or other certificates
representing common equity interests of such surviving corporation or its direct
or indirect parent corporation, and which have no preference in respect of
dividends or of amounts payable in the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Company and which are not subject
to redemption by the Company; provided, however, that if at any time there shall
be more than one such resulting class, the shares of each such class then so
issuable on exercise of Warrants shall be substantially in the proportion which
the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

 

“Company” has the meaning ascribed to such term in the preamble.

 

“Determination Date” shall have the meaning ascribed to such term in Section
2(f).

 



2

 

 

“Effective Date” means the date that the Registration Statement has been
declared effective by the SEC.

 

“Effectiveness Deadline” means the fifth Business Day after the date the Company
is notified (orally or in writing, whichever is earlier) by the SEC that the
Registration Statement will not be reviewed or will not be subject to further
review; provided, however, that if the Effectiveness Deadline falls on a day
that the SEC is closed for business, the Effectiveness Deadline shall be
extended to the next Business Day on which the SEC is open for business.

 

“Eligible Market” means the Principal Market, The NYSE MKT LLC, The NASDAQ
Global Select, The NASDAQ Global Market, or the OTC Bulletin Board®.

 

“Filing Date” means the date on which the Registration Statement is filed with
the SEC.

 

“Filing Deadline” means thirty (30) days after the date of this Agreement,
unless it is not commercially reasonably practicable, in which case, it shall
mean as promptly as practicable after it becomes commercially reasonably
practicable.

 

“Grace Period” has the meaning ascribed to such term in Section 3(q).

 

“Hedging Counterparty” means broker-dealer registered under Section 15(b) of the
Exchange Act or an Affiliate thereof.

 

“Hedging Transaction” means any transaction involving a security linked to the
Registrable Securities or any security that would be deemed to be a “derivative
security” (as defined in Rule 16a-1(c) promulgated under the Exchange Act) with
respect to the Registrable Securities or a transaction (even if not a security)
which would (were it a security) be considered such a derivative security, or
which transfers some or all of the economic risk of ownership of the Registrable
Securities, including any forward contract, equity swap, put or call, put or
call equivalent position, collar, non-recourse loan, sale of exchangeable
security or similar transaction. For the avoidance of doubt the following
transactions shall be deemed to be Hedging Transactions:

 

(i) transactions by a Lender in which a Hedging Counterparty engages in short
sales of Registrable Securities pursuant to a prospectus used in connection with
the Registration Statement and may use Registrable Securities to close out its
short position;

 

(ii) transactions pursuant to which a Lender sells short Registrable Securities
pursuant to a prospectus used in connection with the Registration Statement and
delivers Registrable Securities to close out its short position;

 

(iii) transactions by a Lender in which the Lender delivers, in a transaction
exempt from registration under the Securities Act, Registrable Securities to the
Hedging Counterparty who will then publicly resell or otherwise transfer such
Registrable Securities pursuant to a prospectus used in connection with the
Registration Statement or an exemption from registration under the Securities
Act; and

 



3

 

 

(iv) a loan or pledge of Registrable Securities to a Hedging Counterparty who
may then become a selling stockholder and sell the loaned shares or, in an event
of default in the case of a pledge, sell the pledged shares, in each case, in a
public transaction pursuant to a prospectus used in connection with a
Registration Statement.

 

“Indemnified Damages” has the meaning ascribed to such term in Section 6(a).

 

“Indemnified Party” has the meaning ascribed to such term in Section 6(b).

 

“Indemnified Person” has the meaning ascribed to such term in Section 6(a).

 

“Inspectors” has the meaning ascribed to such term in Section 3(h).

 

“Legal Counsel” has the meaning ascribed to such term in Section 2(b).

 

“Lender” has the meaning ascribed to it in the recitals and includes such
Lender’s Affiliates or any transferee or assignee thereof to whom any Lender or
its Affiliates assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“Principal Market” means The New York Stock Exchange.

 

“Records” has the meaning ascribed to such term in Section 3(h).

 

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing one or more Registration Statements in compliance with the
Securities Act and pursuant to Rule 415, and the declaration or ordering of
effectiveness of such Registration Statement(s) by the SEC.

 

“Registrable Securities” means (i) the Warrant Shares issued or issuable
pursuant to the terms of the Warrants, (ii) any capital stock of the Company
issued or issuable with respect to the Warrants or the Warrant Shares, as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, in each case without regard to any limitations on
conversion, amortization and/or redemption of the Warrants and (iii) any
options, warrants or other rights to acquire, and any securities received as a
dividend or distribution in respect of, any of the securities described in
clauses (i) and (ii) above, in each case that are held by the Lenders or any
transferee or assignee of any Lender after giving effect to a transfer made in
compliance with Section 9, all of which securities are subject to the rights
provided herein until such rights terminate pursuant to the provisions of this
Agreement.

 

“Registration Period” has the meaning ascribed to such term in Section 3(a).

 



4

 

 

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering the resale of
the Registrable Securities, including all documents incorporated therein by
reference.

 

“Required Holders” means the Lenders holding at least a majority of the
Registrable Securities, from time to time.

 

“Rule 144” has the meaning ascribed to such term in Section 8.

 

“Rule 415” means Rule 415 promulgated under the Securities Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

“Seasoned Issuer” means an issuer eligible to use Form S-3 under the Securities
Act and who is not an “ineligible issuer” as defined in Rule 405.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” has the meaning ascribed to such term in the recitals.

 

“Selling Shareholders” has the meaning ascribed to such term in Section 2(a).

 

“Violations” has the meaning ascribed to such term in Section 6(a).

 

“Warrant Shares” has the meaning ascribed to such term in the recitals.

 

“Well-Known Seasoned Issuer” means a “well-known seasoned issuer” as defined in
Rule 405 promulgated under the Securities Act and which (i) is a “well-known
seasoned issuer” under paragraph (1)(i)(A) of such definition or (ii) is a
“well-known seasoned issuer” under paragraph (1)(i)(B) of such definition and is
also eligible to register a primary offering of its securities relying on
General Instruction I.B.1 of Form S-3 under the Securities Act.

 

2.REGISTRATION.

 

(a)          Mandatory Registration. The Company shall prepare, and, as soon as
it is commercially reasonably practicable, but in no event later than the Filing
Deadline, file with the SEC a Registration Statement on Form S-3 covering the
resale on a delayed or continuous basis pursuant to Rule 415 of all of the
Registrable Securities held by the Lenders. In the event that Form S-3 is
unavailable for such a registration, the Company shall use such other
appropriate form as is available for such a registration, subject to the
provisions of Section 2(c). The Registration Statement prepared pursuant hereto
shall register for resale all of the Registrable Securities (including the
Warrant Shares). The Company shall notify (which may be by email) the Lenders
named in the Registration Statement of the effectiveness of the Registration
Statement on the same Business Day that the Company telephonically confirms
effectiveness with the SEC. By the end of the Business Day following the
Effective Date, the Company shall file with the SEC in accordance with Rule 424
under the Securities Act the final prospectus to be used in connection with
sales pursuant to such Registration Statement.

 



5

 

 

(b)          Legal Counsel. Subject to Section 5 hereof, the Required Holders
shall have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 (“Legal Counsel”), which shall be Paul,
Weiss, Rifkind, Wharton & Garrison LLP or such other counsel as thereafter
designated by the Required Holders. The Company and Legal Counsel shall
reasonably cooperate with each other in performing the Company’s obligations
under this Agreement.

 

(c)          Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall, as soon as practicable, (i) register the resale of
the Registrable Securities on Form S-1 or another appropriate form and (ii)
undertake to register the Registrable Securities on Form S-3 as soon as such
form is available, provided that the Company shall use its commercially
reasonable efforts to maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the SEC.

 

(d)          Adding Holders to Registration Statement. After the Registration
Statement is declared effective by the SEC, upon written request by one or more
Lenders (which written request shall specify the amount of such
Lender’s Registrable Securities to be registered), the Company shall, as
promptly as practicable after receiving such request, (i) if it is a Seasoned
Issuer, file a prospectus supplement to include such Lenders as selling
stockholders in such Registration Statement or (ii) if it is not a Seasoned
Issuer, file a post-effective amendment to the Registration Statement to include
such Lenders in such Registration Statement and use its commercially reasonable
efforts to have such post-effective amendment declared effective by the SEC as
soon as practicable thereafter.

 

(e)          Well-Known Seasoned Issuer Status. Upon the Company becoming a
Well-Known Seasoned Issuer, the Company shall, as promptly as practicable,
register, under an Automatic Shelf Registration Statement, the sale of all of
the Registrable Securities in accordance with the terms of this Agreement. The
Company shall use its commercially reasonable efforts to file such Automatic
Shelf Registration Statement or amend its existing registration statement to
convert it into an Automatic Shelf Registration Statement, if permitted, as
promptly as practicable, but in no event later than 10 Business Days after it
becomes a Well-Known Seasoned Issuer, and use commercially reasonable efforts to
cause such Automatic Shelf Registration Statement to remain continuously
effective during the Registration Period. At any time after the filing of an
Automatic Shelf Registration Statement by the Company, if it is reasonably
likely that it will no longer be a Well-Known Seasoned Issuer as of a future
determination date (the “Determination Date”), at least 30 days prior to such
Determination Date, the Company shall (A) give written notice thereof to all of
the Lenders as promptly as practicable but in no event later than 10 Business
Days prior to such Determination Date and (B) if the Company is eligible to file
a Registration Statement on Form S-3 with respect to a secondary public offering
of its equity securities, file a Registration Statement on Form S-3 with respect
to a Shelf Registration treating all selling stockholders identified as such in
the Automatic Shelf Registration Statement (and amendments or supplements
thereto) as Lenders and use all commercially reasonable efforts to have such
Registration Statement declared effective by the SEC prior to the Determination
Date.

 



6

 

 

3.RELATED OBLIGATIONS.

 

At such time as the Company is obligated to file the Registration Statement with
the SEC pursuant to Section 2(a) and 2(c), the Company will use its commercially
reasonable efforts to effect the registration of the Registrable Securities in
accordance with the intended method of disposition thereof and, pursuant
thereto, the Company shall have the following obligations:

 

(a)          The Company shall promptly prepare and file with the SEC a
Registration Statement or a prospectus supplement, as applicable, with respect
to the Registrable Securities and use its commercially reasonable efforts to
cause such Registration Statement relating to the Registrable Securities to be
declared effective by the SEC as soon as practicable after such filing (but in
no event later than the Effectiveness Deadline). The Company shall keep each
Registration Statement effective pursuant to Rule 415 at all times until the
earlier of (i) the date as of which the Lenders may sell all of the Registrable
Securities covered by such Registration Statement without restriction or
limitation pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) promulgated under the Securities
Act or (ii) the date on which the Lenders shall have sold all of the Registrable
Securities covered by such Registration Statement such that the purchasers of
such Registrable Securities may sell all such Registrable Securities without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the Securities Act (the “Registration Period”). The Company shall notify all
Lenders promptly of the expiration of the Registration Period. The Registration
Statement (including any amendments or supplements thereto and prospectuses
contained therein) shall (A) not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein, or necessary to
make the statements therein (in the case of prospectuses, in the light of the
circumstances in which they were made) not misleading, (B) be on a form selected
by the Company for which the Company qualifies (which shall be a Form S-3 and/or
an Automatic Shelf Registration Statement, in each case, if the Company is
eligible to use such forms), (C) be available for the sale or exchange of the
Registrable Securities in accordance with the intended method or methods of
distribution, and (D) comply as to form in all material respects with the
requirements of the applicable form and include and/or incorporate by reference
all financial statements required by the SEC to be filed therewith. The “Plan of
Distribution” section of the Registration Statement shall provide for all
permitted means of disposition of the Registrable Securities covered thereby,
including firm-commitment underwritten public offerings, Alternative
Transactions, agented transactions, sales directly into the market, purchases or
sales by brokers and sales not involving a public offering. The term
“commercially reasonable efforts” shall mean, among other things, that the
Company shall submit to the SEC, within five Business Days after the later of
the date that (i) the Company is advised by the SEC that no review of the
Registration Statement will be made by the staff of the SEC or that the staff
has no further comments on the Registration Statement, as the case may be, and
(ii) the approval of Legal Counsel pursuant to Section 3(c) (which approval is
immediately sought), a request for acceleration of effectiveness of the
Registration Statement to a time and date not later than two Business Days after
the submission of such request.

 



7

 

 

(b)          The Company shall as soon as practicable prepare and file with the
SEC such amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period or
as may be reasonably requested by any holder of Registrable Securities covered
by such Registration Statement necessary to permit such holder to sell in
accordance with its intended method of distribution. During such period, the
Company shall comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities of the Company covered by such
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in such Registration
Statement. In the case of amendments and supplements to the Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q, Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC on the same day on which the Exchange Act report is filed which created the
requirement for the Company to amend or supplement such Registration Statement.

 

(c)          The Company shall (A) permit Legal Counsel to review and comment
upon (i) the Registration Statement or any related prospectus at least three
Business Days prior to its anticipated filing with the SEC and (ii) all
amendments and supplements to the Registration Statements (except for Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K, and any similar or successor reports) within a reasonable number of days
prior to their filing with the SEC, and (B) not file the Registration Statement,
related prospectus or any such amendment or supplement thereto in a form to
which Legal Counsel reasonably objects. The Company shall not submit a request
for acceleration of the effectiveness of the Registration Statement or any
amendment or supplement thereto without the prior approval of Legal Counsel,
which consent shall not be unreasonably withheld. The Company shall furnish to
Legal Counsel, without charge, (i) copies of any correspondence from the SEC or
the staff of the SEC to the Company or its representatives relating to the
Registration Statement, (ii) promptly after the same is prepared and filed with
the SEC, one copy of the Registration Statement and any amendment(s) or
supplement(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by a Lender, and all
exhibits and (iii) upon the effectiveness of the Registration Statement, one
copy of the prospectus included in such Registration Statement and all
amendments and supplements thereto. The Company shall reasonably cooperate with
Legal Counsel in performing the Company’s obligations pursuant to this Section
3.

 

(d)          The Company shall upon request furnish to each Lender whose
Registrable Securities are included in the Registration Statement, without
charge, (i) promptly after the same is prepared and filed with the SEC, at least
one copy of the Registration Statement and any amendment(s) or supplement(s)
thereto, including financial statements and schedules, all documents
incorporated therein by reference, if requested by a Lender, all exhibits and
each preliminary prospectus, (ii) upon the effectiveness of the Registration
Statement, 10 copies of the prospectus included in the Registration Statement
and all amendments and supplements thereto (or such other number of copies as
such Lender may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as such Lender may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by such Lender; provided, that any such item which
is available on the SEC’s EDGAR System (or successor thereto) need not be
furnished in physical form.

 



8

 

 

(e)          The Company shall use its commercially reasonable efforts to (i)
register and qualify, unless an exemption from registration and qualification
applies, the resale by the Lenders of the Registrable Securities covered by the
Registration Statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as the Required Holders may reasonably
request, (ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period, (iii) take such other actions as may be necessary to
maintain such registrations and qualifications in effect at all times during the
Registration Period, and (iv) take all other actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (x) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(e), (y) subject itself to general taxation in any such jurisdiction,
or (z) file a general consent to service of process in any such jurisdiction.
The Company shall promptly notify Legal Counsel and each Lender who holds
Registrable Securities of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.

 

(f)           The Company shall notify Legal Counsel and each Lender in writing
(which may be by email) of the happening of any event, as promptly as
practicable after becoming aware of such event, as a result of which the
prospectus included in the Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), and, subject to Section 3(q), promptly prepare and file a
supplement or amendment to the Registration Statement to correct such untrue
statement or omission, and upon request deliver 10 copies of such supplement or
amendment to Legal Counsel and each Lender (or such other number of copies as
Legal Counsel or such Lender may reasonably request) provided, that any such
item which is available on the SEC’s EDGAR System (or successor thereto) need
not be furnished in physical form. The Company shall also promptly notify Legal
Counsel in writing (which may be by email) (i) (A) when the Registration
Statement, prospectus or any prospectus supplement or post-effective amendment
has been filed, (B) when the SEC notifies the Company whether there will be a
“review” of the Registration Statement and whenever the SEC comments on the
Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each Lender and
Legal Counsel, other than information which the Company determines in good faith
would constitute material non-public information that is not already in the
possession of such Lender); and (C) when the Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel by facsimile or email on the
same day of such effectiveness), (ii) of any request by the SEC or any other
federal or state governmental or regulatory authority for amendments or
supplements to the Registration Statement or related prospectus or related
information, (iii) of the Company’s reasonable determination that a
post-effective amendment to the Registration Statement would be appropriate, or
any other written correspondence with the SEC or any such authority relating to,
or which may adversely affect, the Registration Statement, or (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of
any suit, action or proceeding for such purpose. By the end of the Business Day
following the date any post-effective amendment has become effective, the
Company shall file with the SEC in accordance with Rule 424 under the Securities
Act the final prospectus to be used in connection with sales pursuant to the
Registration Statement.

 



9

 

 

(g)          The Company shall use its commercially reasonable efforts to
prevent the issuance of any stop order or other suspension of effectiveness of
the Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension as
early as is reasonably practicable and to notify Legal Counsel and each Lender
who holds Registrable Securities being sold of the issuance of such order and
the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

 

(h)          If any Lender is required under applicable securities laws to be
described in the Registration Statement as an underwriter or a Lender believes
that it could reasonably be deemed to be an underwriter of Registrable
Securities or as requested by a counterparty in an Alternative Transaction that
reasonably believes it could be deemed an underwriter , the Company shall make
available for inspection by (i) such Lender, (ii) Legal Counsel, (iii) any such
counterparty and its counsel and (iii) one firm of accountants or other agents
retained by the Lenders or such counterparty (collectively, the “Inspectors”),
all pertinent financial and other records, and pertinent corporate documents and
properties of the Company (collectively, the “Records”), as shall be reasonably
deemed necessary by each Inspector, and cause the Company’s officers, directors
and employees to supply all information which any Inspector may reasonably
request.

 

(i)           The Company agrees to enter into customary agreements with respect
to any Alternative Transactions (which shall contain customary indemnities and
representations, warranties and covenants), to the extent reasonably requested
by the counterparties in such Alternative Transactions and shall cause its
counsel and independent accountants to deliver any customary opinions or comfort
letters in connection with any such Alternative Transactions.

 

(j)           The Company shall use its commercially reasonable efforts either
to (i) cause all of the Registrable Securities covered by the Registration
Statement to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange or (ii) secure the inclusion for quotation of all of the Registrable
Securities on the Principal Market or (iii) if, despite the Company’s
commercially reasonable efforts, the Company is unsuccessful in satisfying the
preceding clauses (i) and (ii), to secure the inclusion for quotation on another
Eligible Market for such Registrable Securities. The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section
3(j).

 



10

 

 

(k)          The Company shall cooperate with the Lenders who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend if
such shares are sold pursuant to the Registration Statement to a person who is
not an affiliate of the Company) representing the Registrable Securities to be
offered pursuant to the Registration Statement and enable such certificates to
be in such denominations or amounts, as the case may be, as the Lenders may
reasonably request and registered in such names as the Lenders may request.

 

(l)           If requested by a Lender, the Company shall as soon as practicable
(i) incorporate in a prospectus supplement or post-effective amendment such
information as a Lender reasonably requests to be included therein relating to
the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to the Registration Statement if reasonably requested by a Lender
holding any Registrable Securities.

 

(m)         The Company shall use its commercially reasonable efforts to cause
the Registrable Securities covered by the Registration Statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable
Securities.

 

(n)          The Company shall make generally available to its security holders
as soon as practicable, but not later than 90 days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the Securities Act)
covering a twelve-month period beginning not later than the first day of the
Company’s fiscal quarter next following the applicable Effective Date of the
Registration Statement.

 

(o)          The Company shall otherwise use its commercially reasonable efforts
to comply with all applicable rules and regulations of the SEC, The Principal
Market or Eligible Market, as applicable, the Financial Industry Regulatory
Authority, Inc. and any state securities authority in connection with any
registration hereunder.

 

(p)          Within two Business Days after the Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Lenders whose
Registrable Securities are included in such Registration Statement) confirmation
that the Registration Statement has been declared effective by the SEC. If
required by the Company’s transfer agent, the Company will promptly, after the
effective date of the Registration Statement, cause an opinion of counsel as to
the effectiveness of the Registration Statement to be delivered to and
maintained with such transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without any such
legend upon sale by the holder of such Registrable Securities under
the Registration Statement.

 



11

 

 

(q)          Notwithstanding anything to the contrary herein, at any time after
the Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a “Grace Period”); provided, that the Company
shall promptly (i) notify the Lenders in writing (which may be by email) of the
existence of material, non-public information giving rise to a Grace Period
(provided that in each notice the Company will not disclose the content of such
material, non-public information to the Lenders) and the date on which the Grace
Period will begin, and (ii) notify the Lenders in writing (which may be by
email) of the date on which the Grace Period ends; and, provided further, that
no Grace Period shall exceed 10 consecutive Trading Days and during any 365 day
period such Grace Periods shall not exceed an aggregate of 30 Trading Days and
the first day of any Grace Period must be at least five Trading Days after the
last day of any prior Grace Period (each, an “Allowable Grace Period”). For
purposes of determining the length of a Grace Period above, the Grace Period
shall begin on and include the date the Lenders receive the notice referred to
in clause (i) and shall end on and include the later of the date the Lenders
receive the notice referred to in clause (ii) and the date referred to in such
notice. The provisions of Section 3(g) hereof shall not be applicable during the
period of any Allowable Grace Period. Upon expiration of the Grace Period, the
Company shall again be bound by the first sentence of Section 3(f) with respect
to the information giving rise thereto unless such material, non-public
information is no longer applicable.

 

(r)           Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Lender as an “underwriter” in any public disclosure or filing with
the SEC, the Principal Market or any Eligible Market without the prior written
consent of such Lender (it being understood, that if the Company is required to
name such Lender as an “underwriter” in such Registration Statement by the SEC
(after a good faith discussion with the SEC to lift such requirement, including,
without limitation, any reduction in the number of Registrable Securities of
such Lender to be registered on such Registration Statement (to the extent
necessary to lift such requirement)), such Lender shall have the option of
electing to exclude all such Registrable Securities from such Registration
Statement or to be named as an “underwriter” in such Registration Statement”).

 

(s)          Neither the Company nor any of its Subsidiaries has entered, as of
the date hereof, nor shall the Company or any of its Subsidiaries, on or after
the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to the
Lender in this Agreement or otherwise conflicts with the provisions hereof.

 

4.OBLIGATIONS OF THE LENDERS.

 

(a)          At least three Business Days prior to the first anticipated Filing
Date of the Registration Statement, the Company shall notify each Lender in
writing (which may be by email) of the information the Company requires from
each such Lender if such Lender elects to have any of such Lender’s Registrable
Securities included in the Registration Statement. It shall be a condition
precedent to the obligations of the Company to complete any registration
pursuant to this Agreement with respect to the Registrable Securities of a
particular Lender that such Lender shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

 



12

 

 

(b)          Each Lender, by such Lender’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder, unless such Lender has notified the Company in writing
(which may be by email) of such Lender’s election to exclude all of such
Lender’s Registrable Securities from such Registration Statement.

 

(c)          Each Lender agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(g) or
the first sentence of Section 3(f), such Lender will immediately discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Lender’s receipt of copies of
the supplemented or amended prospectus as contemplated by Section 3(g) or the
first sentence of Section 3(f) or receipt of notice that no supplement or
amendment is required. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of a Lender in connection with any sale of Registrable Securities
with respect to which a Lender has entered into a contract for sale prior to the
Lender’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which the Lender has not yet settled.

 

(d)          Each Lender covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

5.            EXPENSES OF REGISTRATION. All reasonable expenses, other than
underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, fees and disbursements of Legal Counsel and
fees and disbursements of counsel for the Company shall be paid by the Company.

 



13

 

 

6.INDEMNIFICATION.

 

In the event any Registrable Securities are included in the Registration
Statement under this Agreement:

 

(a)          To the fullest extent permitted by law, the Company will, and
hereby does, indemnify, hold harmless and defend each Lender, the directors,
officers, partners, members, employees, agents, Affiliates, representatives of,
and each Person, if any, who controls any Lender within the meaning of the
Securities Act or the Exchange Act (each, an “Indemnified Person”), against any
losses, claims, damages, liabilities, judgments, fines, penalties, charges,
costs, reasonable attorneys’ fees, amounts paid in settlement or expenses, joint
or several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an indemnified party is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in the Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to the Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto, if such prospectus was timely made
available by the Company pursuant to Section 3(d); (ii) shall not apply to
expenses or damages which arise out of an Indemnified Person’s failure to send
or give a copy of the final prospectus, as the same may be then supplemented or
amended, within the time required by the Securities Act to the Person asserting
the existence of an untrue statement or alleged untrue statement or omission or
alleged omission at or prior to the written confirmation of the sale of
Registrable Securities to such Person if such statement or omission was
corrected in such final prospectus or an amendment or supplement thereto; and
(iii) shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of the Company, which
consent shall not be unreasonably withheld or delayed. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Indemnified Person and shall survive the transfer of any of the
Registrable Securities by any of the Lenders pursuant to Section 9.

 



14

 

 

(b)          In connection with the Registration Statement, each such Lender
agrees to severally and not jointly indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 6(a), the Company,
each of its directors, each of its officers who signs the Registration Statement
and each Person, if any, who controls the Company within the meaning of the
Securities Act or the Exchange Act (each, an “Indemnified Party”), against any
Claim or Indemnified Damages to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such Claim or
Indemnified Damages arise out of or are based upon any Violation; and, subject
to Section 6(c), such Lender shall reimburse the Indemnified Party for any legal
or other expenses reasonably incurred by an Indemnified Party in connection with
investigating or defending any such Claim; provided, however, that the Lender
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the dollar amount of net proceeds
received by such Lender as a result of the sale of Registrable Securities giving
rise to such indemnification obligation. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
Indemnified Party and shall survive the transfer of the Registrable Securities
by the Lenders pursuant to Section 9.

 

(c)          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 6,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with respect to any Claim. The fees and expenses of one such counsel for
all such Indemnified Person or Indemnified Party (and one local counsel in each
relevant jurisdiction) shall be paid by the indemnifying party, if, (A) in the
reasonable judgment of counsel retained by the Indemnified Person or Indemnified
Party, as applicable, the representation by such counsel of the Indemnified
Person or Indemnified Party and the indemnifying party would be inappropriate
due to actual or potential differing interests between such Indemnified Person
or Indemnified Party and any other party represented by such counsel in such
proceeding, (B) the indemnifying party has agreed in writing to pay such fees or
expenses, (C) the indemnifying party shall have failed to assume the defense of
such claim within a reasonable time after receipt of notice of such claim from
the Indemnified Person or Indemnified Party and employ counsel reasonably
satisfactory to such Indemnified Person or Indemnified Party, or (D) the
Indemnified Person or Indemnified Party has reasonably concluded (based upon
advice of its counsel) that there may be legal defenses available to it or the
other Indemnified Persons or Indemnified Parties that are different from or in
addition to those available to the indemnifying party. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Lenders holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent; provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation in form and
substance reasonably satisfactory to such Indemnified Party or Indemnified
Person and such settlement shall not include any admission as to fault on the
part of the Indemnified Party. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person with respect to all third parties, firms
or corporations relating to the matter for which indemnification has been made.
The failure to deliver written notice to the indemnifying party within a
reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the Indemnified Person or Indemnified
Party under this Section 6, except to the extent that the indemnifying party is
prejudiced materially (through the forfeiture of substantive rights or defenses)
in its ability to defend such action.

 



15

 

 

(d)          The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 

(e)          The indemnity agreements and contribution rights contained in this
Agreement shall be in addition to (i) any cause of action or similar right of
the Indemnified Party or Indemnified Person against the indemnifying party or
others, and (ii) any liabilities the indemnifying party may be subject to
pursuant to the law.

 

7.CONTRIBUTION.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law, in such proportion as is appropriate
to reflect the relative fault of the indemnifying party and Indemnified Person
or Indemnified Party in connection with the actions which resulted in the
relevant Claim, as well as any other relevant equitable considerations. The
relative faults of such indemnifying party and Indemnified Person or Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
made by, or relates to information supplied by, such indemnifying party or
Indemnified Person or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action. The amount paid or payable by a party as a result of any Claim shall be
deemed to include, subject to the limitations set forth in Sections 8(a), 8(b)
and 8(c), any legal or other fees, charges or expenses reasonably incurred by
such party in connection with any investigation or proceeding; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and (ii)
contribution by any seller of Registrable Securities shall be limited in amount
to the amount of net proceeds received by such seller from the sale of such
Registrable Securities pursuant to such Registration Statement. The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 7 were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above.

 



16

 

 

8.REPORTS UNDER THE EXCHANGE ACT.

 

With a view to making available to the Lenders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Lenders to sell securities of the
Company to the public without registration (“Rule 144”), the Company agrees to:

 

(a)          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)          file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act
so long as the Company remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and

 

(c)          furnish to each Lender so long as such Lender owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company; provided, that any such item which is available on the SEC’s EDGAR
System (or successor thereto) need not be furnished in physical form and (iii)
such other information as may be reasonably requested to permit the Lenders to
sell such securities pursuant to Rule 144 without registration.

 

9.ASSIGNMENT OF REGISTRATION RIGHTS.

 

The rights and obligations under this Agreement shall be automatically
assignable by the Lenders to any transferee of all or any portion of such
Lender’s Registrable Securities if: (i) the Lender agrees in writing with the
transferee or assignee to assign such rights and obligations, and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, (b) the securities with respect to which such
registration rights and obligations hereunder are being transferred or assigned
and (c) any other information which the Company requests in order to reflect
such transferee as a selling stockholder in the Registration Statement; (iii)
immediately following such transfer or assignment, the further disposition of
such securities by the transferee or assignee is restricted under the Securities
Act or applicable state securities laws to the same extent such securities were
restricted prior to such transfer or assignment; at or before the time the
Company receives the written notice contemplated by clause (ii) of this sentence
the transferee or assignee agrees in writing with the Company to be bound by all
of the provisions contained herein; and (iv) such transfer shall have been made
in accordance with the requirements of applicable law. Upon compliance with the
foregoing sentence any such transferee shall become a Lender under this
Agreement.

 



17

 

 

10.AMENDMENT OF REGISTRATION RIGHTS.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders; provided, that any such amendment or waiver that complies with the
foregoing but that disproportionately, materially and adversely affects the
rights and obligations of any Lender relative to the comparable rights and
obligations of the other Lenders shall require the prior written consent of such
adversely affected Lender. Any amendment or waiver effected in accordance with
this Section 10 shall be binding upon each Lender and the Company. No such
amendment shall be effective to the extent that it applies to less than all of
the holders of the Registrable Securities. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to this
Agreement.

 

11.MISCELLANEOUS.

 

(a)          Entire Agreement. This Agreement and the Commitment Letters
supersede all other prior oral or written agreements between the Lenders, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the Commitment Letters and the
instruments referenced herein and therein contain the entire understanding of
the parties with respect to the matters covered herein and therein and, except
as specifically set forth herein or therein, neither the Company nor any Lender
makes any representation, warranty, covenant or undertaking with respect to such
matters.

 

(b)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective permitted successors
and assigns, including any purchasers of the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder, including by way
of a fundamental change, without the prior written consent of the Required
Holders. No purchaser of any of the Warrants from a Lender shall be deemed a
successor or assign by reason merely of such purchase; provided, however, that a
Lender may assign some or all of its rights hereunder without the consent of the
Company to any permitted assignee, in which event such assignee shall be deemed
to be a Lender hereunder with respect to such assigned rights. A Lender
assigning some or all of its rights hereunder shall provide the Company notice
of such assignment in accordance with Section 10(d); however no assignment shall
be invalid solely due to failure to comply with this notice requirement. For the
avoidance of doubt, and without limiting the rights of a permitted assignee
hereunder, the assignment of this Agreement to a permitted assignee shall not
relieve the Company of any obligations to a Lender for any fees, reimbursement
of expenses, indemnification or any other payments hereunder. The provisions of
this Agreement shall apply to the full extent set forth herein with respect to
(i) the Registrable Securities and (ii) any and all equity securities of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the Registrable
Securities and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof. The Company shall cause any successor or assign (whether by merger,
consolidation, sale of assets or otherwise) to assume this Agreement or enter
into a new registration rights agreement with the Lenders on terms substantially
the same as this Agreement as a condition of any such transaction.

 



18

 

 

(c)          No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person, except that each Indemnified Person shall have the right
to enforce the obligations of the Company with respect to Section 6.

 

(d)          Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon transmission, when delivered by email or
facsimile; or (iii) one Business Day after deposit with an overnight courier
service, in each case properly addressed to the party to receive the same. The
addresses, facsimile numbers and e-mail addresses for such communications shall
be:

 

If to the Company:

 

A.M. Castle & Co. 

1420 Kensington Road, Suite 220 

Oak Brook, Illinois 60523 

Attention: Marec E. Edgar 

E-mail: medgar@amcastle.com

 

With a copy (which shall not constitute notice) to:

 

Winston & Strawn LLP 

35 W. Wacker Drive 

Chicago, Illinois 60601 

Attn: R. Cabell Morris 

          Karen A. Weber 

E-mail: rmorris@winston.com 

             kweber@winston.com 

Facsimile: 312-558-5700

 

If to a Lender:

 

To the individual named on the Lender’s signature page 

With a copy (which shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP 

1285 Avenue of the Americas 

New York, NY 10019-6064 

Attention: Lawrence G. Wee and Jacob A. Adlerstein 

E-mail addresses: lwee@paulweiss.com

                              jadlerstein@paulweiss.com 

Facsimile: (212) 757-3990

 



19

 

 

Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.

 

(e)          Specific Performance. The parties acknowledge that money damages
are not an adequate remedy for violations of this Agreement and that any party
may, in its sole discretion, apply to a court of competent jurisdiction for
specific performance or injunctive or such other relief as such court may deem
just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party waives any
objection to the imposition of such relief, this being in addition to any other
remedy to which such party is entitled at law or in equity.

 

(f)           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(g)          Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(h)          Extensions; Waivers. Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein. Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound thereby. No
waiver by any party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, may be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence. Neither the failure nor any delay on the part of any
party to exercise any right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise of the same or of any other right or
remedy.

 



20

 

 

(i)           Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(j)           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. Executed copies of the signature pages
of this Agreement sent by facsimile or transmitted electronically in Portable
Document Format shall be treated as originals, fully binding and with full legal
force and effect, and the parties waive any rights they may have to object to
such treatment.

 

(k)          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) this
Agreement, whenever a Lender exercises a right, election, demand or option under
this Agreement and the Company does not timely perform its related obligations
within the periods therein provided, then the Lender may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

(l)           No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)         Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(n)          Several and Not Joint. Notwithstanding any other provision of this
Agreement, the rights, duties, and obligations of each Lender hereunder are
several and not joint, and no Lender shall be liable hereunder for the duties or
obligations of any other Lender. No Lender makes any representation or warranty
hereunder to or for the benefit of any other Lender.

 



21

 

 

[Signature Page Follows]

 



22

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



              COMPANY:       A.M. CASTLE & CO.           By:  

/s/ Patrick R. Anderson 

      Name:   Patrick R. Anderson       Title:   Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 







 



              LENDERS:      

HIGHBRIDGE INTERNATIONAL LLC

 

 

By: Highbridge Capital Management, LLC 

as Trading Manager 

      By:  

/s/ Jonathan Segal 

      Name:   Jonathan Segal       Title:   Managing Director





              HIGHBRIDGE TACTICAL CREDIT & CONVERTIBLES MASTER FUND, L.P.      

By: Highbridge Capital Management, LLC 

as Trading Manager 

      By:  

/s/ Jonathan Segal 

      Name:   Jonathan Segal       Title:   Managing Director

 



[Signature Page to Registration Rights Agreement]

 



 





              WHITEBOX ASYMMETRICAL PARTNERS, L.P.         WHITEBOX CREDIT
PARTNERS, L.P.                   By: /s/ Mark Strefling   By:  

/s/ Mark Strefling 

  Name: Mark Strefling       Name:   Mark Strefling   Title: Chief Operating
Officer and General Counsel       Title:   Chief Operating Officer and General
Counsel                  

  WHITEBOX MULTI-STRATEGY PARTNERS, L.P.     By:  

/s/ Mark Strefling 

      Name:   Mark Strefling       Title:   Chief Operating Officer and General
Counsel            

  WHITEBOX INSTITUTIONAL PARTNERS, L.P.         By:  

/s/ Mark Strefling 

      Name:   Mark Strefling       Title:   Chief Operating Officer and General
Counsel

 

[Signature Page to Registration Rights Agreement]

 





 

 





  CORRE PARTNERS MANAGEMENT LLC on behalf of its Managed Funds         By:  

/s/ Eric Soderlund 

      Name:   Eric Soderlund       Title:   Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 







 

 

              WFF CAYMAN II LTD      

By Wolverine Asset Management, LLC 

      By:  

/s/ Kenneth L. Nadel 

      Name: Kenneth L. Nadel               Title: Authorized Signatory



 





 

 







  SGF, LLC     By:  

/s/ Reuben S. Donnelly 

      Name:   Reuben S. Donnelly       Title:   Managing Member

 

[Signature Page to Registration Rights Agreement]

 





